F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                           DEC 19 2000
                                   TENTH CIRCUIT
                                                                        PATRICK FISHER
                                                                                  Clerk

 FRANCEL M. JONES, III,

           Plaintiff-Appellant,
 v.                                                       No. 00-3235
 CHARLES R. ORTH, Chief of Larned                   (D.C. No. 00-3171-GTV)
 Police Dept.; LEON SHEARRER,                              (D.Kan.)
 Sheriff of Pawnee County, KS,

           Defendants-Appellees.




                              ORDER AND JUDGMENT          *




Before SEYMOUR , Chief Judge, EBEL and BRISCOE, Circuit Judges.


       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Francel M. Jones, III, an inmate proceeding pro se, appeals the



       This order and judgment is not binding precedent, except under the
       *

doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
dismissal of his 42 U.S.C. § 1983 action. He contends that the district court

erred in dismissing his action sua sponte. In the alternative, he contends the

district court should not have dismissed his action for failure to state a claim

under 28 U.S.C. § 1915(e)(2)(B)(ii) and still required him to pay the filing fee

for the action. We affirm in part, reverse in part, and remand.

                                          I.

      Plaintiff filed his § 1983 complaint on May 8, 2000, alleging (1) that

during September 1999, he was “a victim of a crime committed by a white man,

that was known by [Orth] but no criminal charges were filed”; and (2) that during

January 2000, he was placed in disciplinary segregation without a hearing “to

inform him of their actions.” Record, Doc. 1. The district court dismissed

plaintiff’s claim that no criminal charges were filed, concluding plaintiff failed

“to state a claim for civil rights relief because he challenge[d] a matter of

prosecutorial discretion.” Record, Doc. 10. With regard to dismissal of his

second issue, the district court concluded that “plaintiff’s bare allegation that he

did not receive a hearing prior to his placement in segregation does not suggest

he was subjected to any atypical incident of confinement protected by the

Constitution.”   Id.

                                          II.

      A dismissal under 28 U.S.C. § 1915(e)(2)(B)(ii) is reviewed de novo.         See


                                           2
Perkins v. Kansas Dep’t of Corr.    , 165 F.3d 803, 806 (10th Cir. 1999). Pro se

pleadings are to be construed liberally.    See Easterwood v. Champion , 213 F.3d

1321, 1322 n.1 (10th Cir. 2000). “Dismissal of a pro se complaint for failure to

state a claim is proper only where it is obvious that the plaintiff cannot prevail on

the facts he has alleged and it would be futile to give him an opportunity to

amend.” Id. The allegations of the complaint must be accepted as true, “and any

reasonable inferences that might be drawn from them, in the light most favorable

to the plaintiff.”    Id.

        Plaintiff sued Orth for failing to prosecute another citizen. A private

individual has no federal right to the prosecution of another.    See Doyle v. Okla.

Bar Ass’n , 998 F.2d 1559, 1566 (10th Cir. 1993);      see also Linda R.S. v. Richard

D., 410 U.S. 614, 619 (1973). “[I]t would be contrary to public policy to allow

every private citizen to force the prosecutor to proceed with a case in pursuit of a

private objective.”     Dohaish v. Tooley , 670 F.2d 934, 937 (10th Cir. 1982). The

district court correctly determined plaintiff did not state a cause of action against

Orth.

        Plaintiff’s cause of action against Shearrer was based on his allegation that

he had been “in the disciplinary segregation cell of the Pawnee County Jail since

January 2000, a total of 115 days and ha[d] not been provided with a hearing or

written notice” as to the reason for his segregation. Record, Doc. 1. He also


                                             3
alleged that Shearrer had treated him differently than other inmates. As the

district court noted, the complaint stated but a “bare allegation” of denial of due

process. See Record, Doc. 10.

       In certain circumstances, placement in administrative segregation does not

give rise to a liberty interest.   Sandin v. Conner , 515 U.S. 472 (1995); see Talley

v. Hesse , 91 F.3d 1411, 1413 (10th Cir. 1996). To invoke           Sandin , a court must

have facts to “engage in the analysis required by        Sandin and determine whether

the conditions of plaintiff’s confinement presented the type of atypical,

significant deprivation that would implicate a liberty interest.”        Perkins v. Kan.

Dep’t of Corr. , 165 F.3d 803, 806 (10th Cir. 1999). Accepting plaintiff’s

allegations as true, as we must, it is not clear that    Sandin prohibits his claim. He

alleged he had been in segregation for 115 days and suggested that he had been

treated differently than other prisoners. “[W]henever a plaintiff states an

arguable claim for relief, dismissal for frivolousness under § 1915(d) is improper,

even if the legal basis underlying the claim ultimately proves incorrect.”

McKinney v. Okla. Dep’t of Human Servs.            , 925 F.2d 363, 365 (10th Cir. 1991).

The district court erred in dismissing plaintiff’s claim against Shearrer.

       Assuming, arguendo, that the dismissal of his complaint was proper,

plaintiff argues he should not be required to pay the full filing fee. Plaintiff

misreads 28 U.S.C. § 1915. It does not waive the filing fee nor condition


                                               4
payment of the filing fee on success on the merits, but states “if a prisoner brings

a civil action or files an appeal in forma pauperis, the prisoner   shall be required

to pay the full amount of a filing fee.” 28 U.S.C. § 1915(b)(1) (emphasis added).

Notwithstanding the district court’s dismissal of plaintiff’s action, he is still

required to pay the full filing fee to the district court.

        The district court’s dismissal of plaintiff’s claim against Orth is

AFFIRMED. The district court’s dismissal of plaintiff’s claim against Shearrer is

REVERSED and the matter is REMANDED to the district court for further

proceedings. Plaintiff is reminded of his obligation to continue making partial

payments of filing fees in district court and on appeal until the fees are paid in

full.

                                                  Entered for the Court

                                                  Mary Beck Briscoe
                                                  Circuit Judge




                                              5